                      UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


ALIS BLAKE, ET AL.,                          JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


STEPHEN EDWARD RAY, ET AL.,                  CASE NO: 18-2564-STA-jay

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the
Stipulation of Dismissal and Order of Dismissal with Prejudice
entered on March 28, 2019, this cause is hereby DISMISSED with
prejudice.




                                             APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 4/1/2019                        THOMAS M. GOULD
                                      Clerk of Court

                                             s/Maurice B. BRYSON
                                      (By)    Deputy Clerk
